
	
		II
		110th CONGRESS
		1st Session
		S. 964
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require States and Indian tribes to
		  designate specific highway routes for the transportation of hazardous materials
		  and the long-distance transportation of solid waste.
	
	
		1.Designation of hazardous material
			 routesSection 5112 of title
			 49, United States Code, is amended—
			(1)in subsection (a)—
				(A)in paragraph (1), by striking .
			 However, the Secretary and inserting or if the vehicle is a
			 5-axle single-trailer truck that is hauling solid waste for at least 200 miles
			 along the National Highway System. The Secretary; and
				(B)in paragraph (2)—
					(i)by striking by subsection (d) of
			 this section and section 5125(c) of this title, each State and Indian tribe
			 may and inserting under subsection (f) and section 5125(c), and
			 in accordance with the standards prescribed under subsection (b), each State
			 and Indian tribe shall; and
					(ii)in subparagraph (A), by inserting
			 and solid waste after hazardous material;
			 and
					(2)in subsection (b)(1), by inserting
			 and solid waste after hazardous material each
			 place such term appears.
			
